DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-25 are presented for examination.


Claim Objections
Claim 8 is objected to because of the following informalities: in lines 3-4, Applicants write, “a ITS-G5 network standard.” It is thought Applicants meant to write, “an ITS-G5 network standard.” Appropriate correction is required.

Claim 16 is objected to because of the following informalities: in lines 3-4, Applicants write, “a ITS-G5 network standard.” It is thought Applicants meant to write, “an ITS-G5 network standard.” Appropriate correction is required.

Claim 24 is objected to because of the following informalities: in line 3, Applicants write, “a ITS-G5 network standard.” It is thought Applicants meant to write, “an ITS-G5 network standard.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites elements “means for receiving a communication message provided from a first vehicle operating on a first network that uses a first radio access technology, the communication message addressed to a second vehicle operating on a second network that uses a second radio access technology,” “means for converting the communication message into a format compatible with the second radio access technology, to produce a translated communication message,” and “means for transmitting the translated communication message to the second vehicle, wherein the translated communication message is provided to the second vehicle via the second network using the second radio access technology,” which are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification fails to disclose sufficient structure to perform the aforementioned claim limitations, and the claim limitations are not limited to hardware. Additionally, the corresponding structure does not include an algorithm that transforms the general purpose computer to the special purpose computer programmed to perform the specified claim limitations. Therefore, the claim scope is indefinite. 
	Dependent claims 19-25 are also rejected for the same rationale as they contain the same deficiencies as independent claim 18. 
Applicants may:

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If Applicants are of the opinion that the written description of the Specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicants should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 5, 10, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaloxylos et al. (WO 2018/065048 A1).
Kaloxylos was cited on the IDS filed 15 March 2022.

With respect to claim 2, Kaloxylos teaches at least one machine-readable medium comprising instructions that, when executed on processing circuitry of a computing device, cause the processing circuitry (Kaloxylos, page 9, lines 23-26) to perform operations that: receive, at a converter function (Kaloxylos, Fig. 3, elements 300, 302, 303; page 8, lines 19-26), a communication message (Kaloxylos, page 8, lines 19-26) provided from a first (Kaloxylos, Fig. 10, element 1004; page 17, lines 2-3) vehicle (Kaloxylos, page 1, lines 10-16) operating on a first network (Kaloxylos, Fig. 10, Network 1; page 17, lines 2-3) using a first radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1), the communication message (Kaloxylos, page 8, lines 19-26) addressed to a second (Kaloxylos, Fig. 10, element 1003; page 16, line 34 – page 17, line 1) vehicle (Kaloxylos, page 1, lines 10-16) operating on a second network (Kaloxylos, Fig. 10, Network 2; page 16, line 34 – page 17, line 1) using a second radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1); convert (Kaloxylos, page 8, lines 19-26) the communication message (Kaloxylos, page 8, lines 19-26) with the converter function (Kaloxylos, Fig. 3, elements 300, 302, 303; page 8, lines 19-26) into a format compatible with (Kaloxylos, page 8, lines 19-26) the second radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1), to produce a translated communication message; and cause transmission of the translated communication message (Kaloxylos, page 8, lines 19-26), from the 

With respect to claim 5, Kaloxylos teaches the invention described in claim 2, including the at least one machine-readable medium wherein the computing device is a road-side base station operating as an infrastructure component of a vehicle communications environment for the first vehicle and the second vehicle, and wherein the road-side base station is configured to perform communications using each of the first radio access technology and the second radio access technology (Kaloxylos, Fig. 10, elements 1001, BS1, Network 1, BS2, Network 2; page 16, line 34 – col. 17, line 5 and page 4, lines 29-31).

With respect to claim 10, Kaloxylos teaches a computing node, comprising: communication circuitry configured to communicate on a first network (Kaloxylos, Fig. 10, Network 1; page 17, lines 2-3) using a first radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1) and on a second network (Kaloxylos, Fig. 10, Network 2; page 16, line 34 – page 17, line 1) using a second radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1); and processing circuitry (Kaloxylos, page 9, lines 23-26), the processing circuitry configured to: receive, at a converter function (Kaloxylos, Fig. 3, elements 300, 302, 303; page 8, lines 19-26), a communication message (Kaloxylos, page 8, lines 19-26) provided from a first (Kaloxylos, Fig. 10, element 1004; page 17, lines 2-3) vehicle (Kaloxylos, page 1, lines 10-16) operating on the first network (Kaloxylos, Fig. 10, Network 1; page 17, lines 2-3) that uses the first radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1), the communication message (Kaloxylos, page 8, 

With respect to claim 18, Kaloxylos teaches an apparatus of a device, the apparatus comprising: means for receiving a communication message (Kaloxylos, page 8, lines 19-26) provided from a first (Kaloxylos, Fig. 10, element 1004; page 17, lines 2-3) vehicle (Kaloxylos, page 1, lines 10-16) operating on a first network (Kaloxylos, Fig. 10, Network 1; page 17, lines 2-3) that uses a first radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1), the communication message (Kaloxylos, page 8, lines 19-26) addressed to a second (Kaloxylos, Fig. 10, element 1003; page 16, line 34 – page 17, line 1) vehicle (Kaloxylos, page 1, lines 10-16) operating on a second network (Kaloxylos, Fig. 10, Network 2; page 16, line 34 – page 17, line 1) that uses a second radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1); means for converting (Kaloxylos, page 8, lines 19-26) the communication message (Kaloxylos, page 

Claim 13 does not teach or define any new limitations above claim 5 and therefore is rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaloxylos and further in view of Tietsch et al. (U.S. 9,401,892).

With respect to claim 6, Kaloxylos teaches the invention described in claim 2, including at least one machine-readable medium comprising instructions that, when executed on processing circuitry of a computing device, cause the processing circuitry (Kaloxylos, page 9, lines 23-26) to perform operations that: receive, at a converter function (Kaloxylos, Fig. 3, elements 300, 302, 303; page 8, lines 19-26), a communication message (Kaloxylos, page 8, lines 19-26) provided from a first (Kaloxylos, Fig. 10, element 1004; page 17, lines 2-3) vehicle (Kaloxylos, page 1, lines 10-16) operating on a first network (Kaloxylos, Fig. 10, Network 1; page 17, lines 2-3) using a first radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1), the communication message (Kaloxylos, page 8, lines 19-26) addressed to a second (Kaloxylos, Fig. 10, element 1003; page 16, line 34 – page 17, line 1) vehicle (Kaloxylos, page 1, lines 10-16) operating on a second network (Kaloxylos, Fig. 10, Network 2; page 16, line 34 – page 17, line 1) using a second radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1); convert (Kaloxylos, page 8, lines 19-26) the communication message (Kaloxylos, page 8, lines 19-26) with the converter function (Kaloxylos, Fig. 3, elements 300, 302, 303; page 8, lines 19-26) into a format compatible with (Kaloxylos, page 8, lines 19-26) the second radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1), to produce a translated communication message; and cause transmission of the translated communication message (Kaloxylos, page 8, lines 19-26), from the computing device to the second (Kaloxylos, Fig. 10, element 1003; page 16, line 34 – page 17, line 1) vehicle (Kaloxylos, page 1, lines 10-16) wherein the translated communication message (Kaloxylos, page 8, lines 19-26) is provided to the second (Kaloxylos, Fig. 10, element 1003; page 16, line 34 – page 17, line 1) vehicle (Kaloxylos, page 1, lines 10-16) via the second network (Kaloxylos, Fig. 10, Network 2; page 16, line 34 – page 17, line 1) using the second radio access technology (Kaloxylos, page 1, line 28 – page 2, line 1); and the at least one machine-readable 
Kaloxylos does not explicitly teach performing conversion of one or more addresses in the communication message. 
However, Tietsch teaches performing conversion of one or more addresses in the communication message (Tietsch, col. 8, line 64 – col. 9, line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaloxylos in view of Tietsch in order to enable performing conversion of one or more addresses in the communication message. One would be motivated to do so in order to provide a method of making it easier for end users to participate actively on the network by offering services (Tietsch, col. 2, lines 45-47).	

Claim 14 does not teach or define any new limitations above claim 6 and therefore is rejected for similar reasons.


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaloxylos and further in view of Ross et al. (U.S. 10,341,868).
Ross was cited on the IDS filed 15 March 2022.

With respect to claim 9, Kaloxylos teaches the invention described in claim 2, including at least one machine-readable medium comprising instructions that, when executed on processing circuitry of a computing device, cause the processing circuitry (Kaloxylos, page 9, lines 23-26) to perform operations that: receive, at a converter function (Kaloxylos, Fig. 3, elements 300, 302, 303; page 8, lines 19-26), a 
Kaloxylos does not explicitly teach in at least one of the: radio, network, transport, application, or facility networking layers. 
However, Ross teaches in at least one of the: radio, network, transport (Ross, col. 6, line 65 – col. 7, line 8), application, or facility networking layers. 


Claim 17 does not teach or define any new limitations above claim 9 and therefore is rejected for similar reasons.


Allowable Subject Matter
Claims 3, 4, 7, 8, 11, 12, 15, 16, and 19-25 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 23, 2022